Order filed November 17, 2015




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-15-00910-CV
                                    ____________

      In the Interest of I.W. aka A.A.W. and I.W. aka J.A.W., Children


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-04849J


                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue

      The notice of appeal was filed October 26, 2015. Appellant has established
indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The
reporter’s record was due within 10 days after the notice of appeal was filed. See
Tex. R. App. P. 35.1(b); 28.4(a)(1). The record has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). The trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record and must arrange for a substitute reporter,
if necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We order Jill Bartek, the official court reporter, to file the record in this
appeal on or before December 1, 2015. If Jill Bartek does not timely file the
record as ordered, the court will issue an order requiring her to appear at a hearing
to show cause why the record has not been timely filed and why she should not be
held in contempt of court for failing to file the record as ordered. Contempt of
court is punishable by a fine and/or confinement in jail.



                                   PER CURIAM